Citation Nr: 0201602	
Decision Date: 02/15/02    Archive Date: 02/20/02

DOCKET NO.  97-00 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder, as secondary to a service-connected right knee 
disorder.

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected status post arthroscopic 
lateral meniscectomy of the left knee with patellofemoral 
osteoarthritic changes.

3.  Entitlement to an increased disability rating for 
service-connected status post arthrotomy with lateral 
meniscectomy, status post arthroscopic synovectomy, right 
knee, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased disability rating for 
service-connected degenerative joint disease of the right 
knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1971.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from March and December 1995 and July 1996 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.  

In March 1995, the RO denied entitlement to a disability 
rating in excess of 20 percent under Diagnostic Code 5257 for 
the veteran's service-connected degenerative joint disease of 
the right knee, status post lateral meniscectomy.  The RO 
also denied entitlement to service connection for right thigh 
and ankle disorders, claimed as secondary to the service-
connected right knee disorder, in December 1995.  

By means of a July 1996 rating decision, the RO granted 
service connection for a left knee condition, evaluated as 
noncompensable under Diagnostic Code 5257.   The RO later 
assigned a 10 percent disability rating for the left knee 
condition under Diagnostic Code 5257 and granted service 
connection for a right thigh disorder, as secondary to the 
service-connected right knee disorder, in February 1997.  The 
RO's action was a full grant of the benefit sought, and there 
is no longer an outstanding issue of fact or law pertaining 
to the veteran's claim for service connection for a right 
thigh disorder.  However, the claim for a higher rating for a 
left knee disorder remains on appeal because the 10 percent 
disability evaluation is less than the maximum benefit 
available under VA laws and regulations.  See AB v. Brown, 6 
Vet. App. 35 (1993).  

The Board remanded this case to the RO for additional 
development in December 1998 and May 1999.  In April 1999, a 
hearing was held before the undersigned Board member who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 2001).  

In January 2001, the RO assigned a separate 10 percent 
disability rating under Diagnostic Code 5010-5260 for 
degenerative joint disease of the right knee.  A 20 percent 
disability rating for service-connected status post 
arthrotomy with lateral meniscectomy, status post 
arthroscopic synovectomy, right knee, was continued under 
Diagnostic Code 5257.  The RO also recharacterized the 
veteran's left knee condition as status post arthroscopic 
lateral meniscectomy of the left knee with patellofemoral 
osteoarthritic changes and continued the 10 percent 
disability rating under Diagnostic Code 5010-5260, as opposed 
to Diagnostic Code 5257.


FINDINGS OF FACT

1.  The veteran does not have a current right ankle disorder. 

2.  The veteran's service-connected status post arthroscopic 
lateral meniscectomy of the left knee with patellofemoral 
osteoarthritic changes is manifested by subjective complaints 
of occasional pain and objective findings of no instability; 
range of motion from 0 to 130 degrees with discomfort; 
effusion; and crepitus.

3.  The veteran's service-connected status post arthrotomy 
with lateral meniscectomy, status post arthroscopic 
synovectomy, right knee, is manifested by severe recurrent 
subluxation and lateral instability, requiring the use of a 
knee brace.

4.  The veteran's service-connected degenerative joint 
disease of the right knee is manifested by subjective 
complaints of pain and objective findings of range of motion 
from 0 to 100 degrees (at worst) with pain; effusion; and 
crepitus.

5.  The evidence in this case does not reflect that the 
veteran has an exceptional or unusual disability picture 
related to his status post arthroscopic lateral meniscectomy 
of the left knee with patellofemoral osteoarthritic changes; 
status post arthrotomy with lateral meniscectomy, status post 
arthroscopic synovectomy, right knee; or degenerative joint 
disease of the right knee so as to warrant referral for 
extraschedular consideration by designated authority.


CONCLUSIONS OF LAW

1.  The veteran is not entitled to service connection for a 
right ankle disorder, as secondary to a service-connected 
right knee disorder.  38 C.F.R. § 3.310(a) (2001).

2.  The criteria for a disability rating higher than 10 
percent for service-connected status post arthroscopic 
lateral meniscectomy of the left knee with patellofemoral 
osteoarthritic changes are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010, 5256-5263 (2001).

3.  The criteria for a 30 percent disability rating, and not 
higher, are met for service-connected status post arthrotomy 
with lateral meniscectomy, status post arthroscopic 
synovectomy, right knee.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2001).

4.  The criteria for a disability rating higher than 10 
percent for service-connected degenerative joint disease of 
the right knee are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5010, 5260, 5261 (2001).

5.  Application of extraschedular provisions for the 
veteran's status post arthroscopic lateral meniscectomy of 
the left knee with patellofemoral osteoarthritic changes; 
status post arthrotomy with lateral meniscectomy, status post 
arthroscopic synovectomy, right knee; and degenerative joint 
disease of the right knee is not warranted in this case.  38 
C.F.R. § 3.321(b) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran's service medical records disclose that he 
injured his right knee in 1969, requiring surgery.  There 
were no complaints or findings of a right ankle disorder at 
any time during service.  

In May 1971, the RO granted the veteran service connection 
for residuals of a cystectomy and lateral meniscectomy of the 
right knee evaluated as 20 percent disabling under Diagnostic 
Code 5257, from February 1971.

More recently, in June 1994 the veteran claimed entitlement 
to a higher disability rating for his service-connected right 
knee disorder.  In support of his claim, he submitted private 
treatment records dated from 1976 to 1992.  

A right knee arthrogram dated in May 1976 showed moderate 
osteoarthritis; a normal medial meniscus; and absence of the 
apex and inferior portions of the anterior two thirds of the 
lateral meniscus.  In October 1992, it was noted that the 
veteran was employed as a postman and that his knee had been 
bothering him considerably.  He had to get up and out of a 
low position on a regular basis.  Physical examination 
revealed mild grating of the patella, tenderness medially and 
laterally, and 1+ effusion.  X-rays showed severe 
degenerative arthritis of the knee. 

The RO also obtained the veteran's VA treatment records.  He 
complained of chronic right knee pain in January and July 
1994.  In January 1994, there was diffuse tenderness, good 
range of motion, and no gross instability.  In July 1994, the 
veteran said that he missed work three to four times a month 
because of lateral knee pain.  There was 2+ swelling of the 
knee, range of motion from 0 to 100 degrees, crepitus, 2+ 
lateral instability, no anterior instability, and tenderness 
at the lateral joint line and medially. 

The veteran was afforded a VA joints examination in July 
1994.  He stated that his right knee had continually bothered 
him over the years and progressively worsened.  His 
complaints included chronic knee pain and swelling aggravated 
by prolonged standing, walking, squatting, kneeling, and 
going up and down stairs.  He also described episodes of 
giving way of the knee.  On physical examination, he moved 
about with a slight limp on the right.  Range of motion was 
from 0 to 130 degrees with rather definite crepitus.  There 
was mild effusion with generalized tenderness to palpation.  
No definite ligamentous instability was demonstrated.  The 
veteran performed a fair heel and toe walk.  He was able to 
squat and rise again placing most of his weight on the left 
leg.  X-rays revealed severe degenerative changes of the 
right knee.  The examiner diagnosed degenerative arthritis of 
the right knee, status post arthrotomy with meniscectomy and 
cystectomy.     

A right knee arthroscopy and arthroscopic synovectomy was 
performed on September 12, 1994.  It was noted that the 
veteran was doing well without much pain on September 20.  
There was 1+ effusion, and he was to wear an immobilizer for 
one more week.  On October 18, 1994, the veteran stated that 
he was doing better, although he still had morning stiffness, 
which resolved in several minutes.  There was no effusion.  
Range of motion of the right knee was from 0 to 110 degrees.  
The veteran also underwent foot surgery in November 1994 due 
to bilateral hallux valgus.

By means of a March 1995 rating decision, the RO assigned a 
temporary total rating for the veteran's right knee disorder 
from September 12 to October 31, 1994.  The 20 percent rating 
was reinstated from November 1, 1994, forward.

In March 1995, the veteran stated that his right knee was 
painful all the time, not just in the morning.  He also said 
that he fractured his right ankle years ago when his knee 
gave way.  He later submitted a private treatment record 
dated in July 1979 showing that while working for the postal 
service he stepped out of a truck onto a curb and caught the 
heel of his right foot on the curbing, causing him to strain 
his leg.  The examiner diagnosed quadriceps muscle rupture of 
the right thigh.  There were no complaints or findings of a 
right ankle injury.  

Also associated with the claims folder is a U.S. Postal 
Service Return to Work Certification After 21 Days Medical 
Leave, dated in December 1994.  The VA doctor that signed the 
document noted that the veteran left work on September 13, 
1994, and was able to return to work on January 7, 1995.  He 
was to be on light duty for two months.  The doctor indicated 
that this was due to right knee surgery, as well as foot 
surgery that was performed in November 1994.  As part of the 
light duty, the veteran was able to stand or walk for four 
hours a day and bend and squat occasionally, but was not able 
to climb, kneel, or twist.        

In a statement dated in July 1995, the veteran reported that 
since returning to work he experienced considerable pain and 
could not complete two of his assigned mail routes.  He 
needed auxiliary help on a weekly basis.  He also said that 
he could not perform any work that required squatting, 
stooping, or bending.  With respect to his right ankle, he 
claimed that he injured it two and a half years ago when his 
right knee gave way, but he did not seek any medical 
attention at that time.  However, he reported that an old 
fracture of the right ankle was shown at the time of his 
right knee and foot surgeries. 

VA treatment records dated in January 1996 show that the 
veteran complained of bilateral knee pain after his right 
knee had given way causing him to fall and injure his left 
knee.  There was a small effusion of the left knee and it was 
tender medially.  There was laxity and/or lateral instability 
of the right knee, as well as minimal swelling, crepitus, and 
moderate pain with range of motion.  Pertinent diagnoses 
included chronic instability of the right knee and sprain of 
the left knee.  The veteran was fitted for a right knee 
brace.  He next complained of pain and occasional giving way 
of the right knee in February 1996.  It was recommended that 
he avoid prolonged standing and walking.    

In May 1996, examination of the veteran's left knee showed 
moderate joint instability and pain in the medial aspect of 
the joint.  The examiner diagnosed degenerative joint disease 
of the left knee with instability.  A subsequent May 1996 
magnetic resonance imaging (MRI) report of the left knee 
showed a complete tear of the posterior horn of the lateral 
meniscus with associated mild joint effusion; findings 
bothersome for a tear of the posterior horn of the medical 
meniscus; abnormal anterior cruciate ligament appearance 
(edema versus hemorrhage or partial tear); mild thickening of 
the medical collateral ligament complex; and a minute 
popliteal cyst.  The veteran was instructed to use a knee 
immobilizer.

By means of a July 1996 rating decision, the RO granted 
service connection for a left knee condition, evaluated as 
noncompensable under Diagnostic Code 5257 from January 1996.    

In June 1996, the veteran reported that he had constant pain, 
popping, and buckling of the right knee.  He further stated 
in December 1996 that he experienced pain with certain 
movements of his left knee, which was more constant during 
cold weather.  

The veteran sought treatment for bilateral knee pain in 
September 1996 at Mobile Bone and Joint Center.  He was still 
employed as a letter carrier and said that his knees swelled.  
There was marked crepitus on range of motion of the right 
knee and some crepitus on range of motion of the left knee 
over the medial joint line.  There was no effusion or 
ligamentous laxity of either knee.  McMurray's testing was 
negative.  X-rays showed marked tricompartmental 
osteoarthritis of the right knee.  The left knee had good 
preservation of joint surfaces.  Findings of the right knee 
were consistent, with 1+ effusion, in October 1996.  

Upon VA joints examination in January 1997, the veteran 
complained of bilateral knee pain and swelling, more 
symptomatic on the right.  He reported knee giving way on the 
right, and only occasional giving way on the left.  Weight-
bearing was usually painful bilaterally.  Squatting and stair 
climbing also caused bilateral knee pain.  The veteran 
further complained of ankle pain.  On physical examination, 
he moved about the room with a limp.  Range of motion of the 
right knee was from 0 to 120 degrees with complaints of 
marked pain on motion.  There was also rather significant 
crepitus on range of motion.  Marked swelling was present, 
and there was generalized tenderness to palpation.  There was 
rather significant medial and lateral laxity to stress.  
Lachman's was negative.  

The left knee had range of motion from 0 to 130 degrees with 
only mild pain on motion.  There was mild effusion of the 
left knee and rather generalized tenderness to palpation 
particularly over the lateral joint line.  There was no 
instability of the left knee.  The veteran was able to slowly 
squat while putting more of his weight on his left leg.  
Examination of the right ankle was normal.  X-rays of the 
right ankle and right knee were obtained, but not of the left 
knee because of the recent MRI.  There were moderate to 
marked degenerative changes of the right knee, and no bony 
abnormalities of the right ankle.  The examiner diagnosed 
severe degenerative joint disease of the right knee; 
posterior horn lateral meniscus tear of the left knee; and 
old right ankle injury per history with essentially 
unremarkable examination.

VA treatment records dated in January 1997 indicate that the 
veteran denied locking or giving way of the left knee, but 
complained of sharp pain on twisting.  He underwent 
arthroscopy and lateral meniscectomy of the left knee on 
February 3, 1997.  It was noted that he could return to work 
on February 24, 1997.       
  
In February 1997, the RO assigned a 10 percent disability 
rating for the veteran's service-connected left knee 
condition under Diagnostic Code 5257, effective from January 
1996.

On examination at Mobile Bone and Joint Center in April 1997, 
the veteran complained of intermittent pain of both knees, 
more severe on the right.  He occasionally had to take a 
couple of days off from work, and this gave him relief of his 
symptoms.  There was marked crepitus on range of motion of 
the right knee, no limitation of motion or ligamentous laxity 
of the left knee, and trace effusion of the left knee.  X-
rays showed marked tricompartmental osteoarthritis of the 
right knee and minimal, if any arthritis of the left knee.

The veteran testified at a personal hearing at the RO in 
August 1997.   He was wearing a right knee brace.  He stated 
that walking bothered his knees and that he had constant 
pain, as well as grinding on the right.  He reported "semi-
pain" of the left knee.  His knees swelled all the time 
because he worked every day.  He was still employed at the 
post office, but sometimes had to take two to three days off 
from work.  He was on pain medication.  The veteran also said 
that his right knee gave way, and that his left knee was 
starting to buckle sometimes.  Further, he complained of 
right ankle problems as a result of his right knee.  He 
denied any right ankle treatment.       

In April 1999, the veteran testified at a personal hearing 
before the undersigned.  He stated that he had braces for 
both knees, but was only wearing his right knee brace.  He 
reportedly missed about 700 hours of work due to knee and 
foot surgeries.  Over the past six month, he used about 60 
hours of sick leave.  He had to take a decrease in pay 
because he changed his mail route at work, but he worked 40 
hours a week.  He sometimes had left knee swelling, but his 
right knee was swollen all the time.  He had chronic pain of 
the right knee, and some pain in the left knee.  He took pain 
medication.  He was not able to do a lot of bending or 
stooping, and a lot of standing caused stiffness and 
swelling.  He stated that his right knee buckled every now 
and then, but not as much as it used to buckle.  He 
experienced fatigue with a lot of activity.  He testified 
that his left knee was not nearly as bad as his right knee.  
Finally, the veteran stated that a VA doctor told him that it 
was possible that his right ankle condition was related to 
his right knee, but he could not remember the doctor's name.  
He denied receiving any treatment for his ankle. 

The veteran was most recently examined by VA in November 
1999, by the same examiner that saw him in 1997.  The 
examiner reviewed the claims file in detail.  The veteran 
complained of bilateral knee pain and swelling, worse on the 
right.  His knees were doing fairly well on examination, as 
he had been off work for several days.  He stated that his 
right knee gave way on occasion.  The longer he was on his 
feet, the more his knees bothered him.  He indicated that 
activities such as squatting and going up stairs was 
bothersome.  He also reported that his right ankle was 
occasionally bothersome, but was okay at present.  

On physical examination, the veteran moved about with a 
slight limp on the right.  He had 0 to 120 degrees of motion 
of the right knee with pain and crepitus.  There was also 
definite swelling of the right knee, as well as tenderness to 
palpation about the patellofemoral joint region.  He 
demonstrated guarding on examination of the knee, and had 
mild medial laxity to stress.  Lachman's was negative.  Range 
of motion of the left knee was from 0 to 130 degrees with 
discomfort.  There was no swelling.  The veteran had 
tenderness to palpation over the medial patellofemoral joint 
region.  No instability was noted.  Examination of the right 
ankle revealed 10 degrees of dorsiflexion and 45 degrees of 
plantar flexion with no pain.  There was no more than slight 
lateral tenderness over the air of the anterior talofibular 
ligament.  No instability was demonstrated.  The veteran was 
able to heel and toe walk.  He had some difficulty with 
squatting and put most of his weight on the left leg.  

X-rays of the knees and right ankle were taken.  There were 
severe arthritic changes in all three compartments of the 
right knee and very minimal patellofemoral osteoarthritic 
changes of the left knee.  The bone and joint structures of 
the right ankle were unremarkable.  Pertinent diagnoses 
included severe degenerative joint disease of the right knee; 
status post arthroscopic lateral meniscectomy of the left 
knee; and old right ankle injury by history with unremarkable 
examination.  The examiner said that he did not see any 
residuals of a right ankle injury at the present time.  The 
examiner further stated that the veteran had pain on motion 
of the knees and that:

Certainly, pain could limit functional ability 
during flare-ups or with increased use as 
described, although it's not feasible to 
attempt to express any of this in terms of 
additional limitation of motion as these 
matters cannot be determined with any degree of 
medical certainty.  No demonstrable weakness or 
fatigue ability [sic] or incoordination noted.  
As far as the affective [sic] pain on function 
and movement, [the veteran] has pain with 
extended periods of weightbearing as well as 
activities such as squatting and going up or 
down stairs or steps.  I repeat that there is 
no way to ascertain whether additional motion 
is lost due to pain on use as these matters 
cannot be determined with any degree of medical 
certainty.

In January 2001, the RO assigned the veteran a separate 10 
percent disability rating under Diagnostic Code 5010-5260 for 
degenerative joint disease of the right knee. A 20 percent 
disability rating for service-connected status post 
arthrotomy with lateral meniscectomy, status post 
arthroscopic synovectomy, right knee, was continued under 
Diagnostic Code 5257.  The RO also recharacterized the 
veteran's left knee condition as status post arthroscopic 
lateral meniscectomy of the left knee with patellofemoral 
osteoarthritic changes and continued the 10 percent 
disability rating under Diagnostic Code 5010-5260, as opposed 
to Diagnostic Code 5257.


II.  Legal analysis

A.  Duty to assist

During the pendency of these claims, there was a substantial 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
Among other things, this law redefines the obligations of VA 
with respect to the duty to assist.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
Supp. 2001); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991). 

In this case, VA's duties have been fulfilled.  VA has a duty 
to notify the veteran and his representative of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(b)).  The veteran was notified 
that the evidence did not show that he had a right ankle 
disorder or that the severity of his knee disorders met the 
criteria for higher disability ratings.  Those are the key 
issues in this case, and the discussions in the rating 
decisions, statements of the case, supplemental statements of 
the case, and May 1999 Board remand informed the veteran of 
the evidence needed to substantiate his claims.  He was also 
provided notice of the applicable laws and regulations.  
Further, he was requested to identify the private and VA 
facilities that provided him treatment for his knee 
disabilities, as well as to provide releases from any private 
doctors or hospitals that had treated him.  See VA letter 
from RO to the veteran, dated July 29, 1999 and Board remand, 
dated May 13, 1999.  VA has no outstanding duty to inform him 
that any additional information or evidence is needed. 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).  The RO obtained the veteran's service medical 
records; treatment records from the New Orleans and Mobile VA 
Medical Centers (VAMCs) dated from 1994 to 1997; and his 
private treatment records from dated from 1976 to 1997, 
including from the Mobile Bone and Joint Center.  The veteran 
was not able to identify the doctor who allegedly told him 
that it was possible that he had a right ankle disorder 
related to his right knee disorder, and he did not respond 
the RO's July 1999 development letter.  In view of the 
veteran's lack of cooperation no further action is warranted.  
See Wood v. Derwinski, 1 Vet. App. 190 (1991) (The duty to 
assist is not a one-way street, and, if an appellant wishes 
help, he cannot passively wait for it while withholding 
information that is essential to obtaining evidence necessary 
to deciding his claim.).    

The veteran was also afforded VA examinations in 1994, 1997, 
and 1999.  38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,631 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c)(4)).  An opinion as to the 
etiology of a right ankle disorder is not warranted because 
the medical evidence shows that he does not currently suffer 
from a right ankle disorder.  VA is not required to provide 
assistance to a claimant if no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
See 38 U.S.C.A. § 5103A(a)(2) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(d)).  There is sufficient evidence of record to 
decide these claims properly and fairly.

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  In the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

Finally, the Board's consideration of the VCAA regulations in 
the first instance is not prejudicial to the veteran because 
the provisions of this rule merely implement the VCAA and do 
not provide any additional rights different from those 
provided by the VCAA.  


B.  Application of law to the facts

1.  Service connection for a right ankle disorder, as 
secondary to a service-connected right knee disorder

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2001).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2001); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Here, the preponderance of the evidence is against the 
veteran's claim.  The medical evidence does not establish 
that he has a current right ankle disorder.  Specifically, no 
pathology of the veteran's right ankle was found on VA 
examinations in January 1997 and November 1999, including on 
x-ray.  In fact, the examiner that saw the veteran 
specifically reported that physical findings were 
unremarkable and that he did not see any residuals of a right 
ankle injury.  A right ankle injury was diagnosed  by history 
only.  There is no medical evidence of any current underlying 
disability giving rise to the veteran's subjective complaints 
of occasional right ankle symptomatology, and the veteran has 
denied receiving any treatment for his right ankle.  

While the veteran states that he was told at the time of his 
knee and foot surgeries that there was evidence of an old 
right ankle fracture, the RO has obtained these records, 
including the operative reports, and they reflect no such 
opinion or findings.  Hearsay medical evidence does not 
constitute competent medical evidence.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).  

Additionally, any theories or opinions by the veteran that he 
has a right ankle disability that is somehow related to his 
right knee disorder are not competent.  There is no 
indication that he possesses the requisite medical knowledge 
or education to render a probative opinion involving medical 
diagnosis or medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claim for service connection for a right ankle disorder as 
secondary to a service-connected right knee disorder.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  See 38 U.S.C. § 5107(b) 
(West Supp. 2001); 38 C.F.R. § 3.102 (2001).


2. Entitlement to an initial disability rating in excess of 
10 percent for service-connected status post arthroscopic 
lateral meniscectomy of the left knee with patellofemoral 
osteoarthritic changes

The appeal being from the initial rating assigned upon 
awarding service connection, the entire body of evidence is 
for equal consideration.  Consistent with the facts found, 
the rating may be higher or lower for segments of the time 
under review on appeal, i.e., the rating may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999); cf. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (where an increased rating 
is at issue, the present level of the disability is the 
primary concern). 

Before the Board may execute a staged rating of the veteran's 
disability, it must be determined that there is no prejudice 
to him to do so without remand to the RO for that purpose.  
Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  As the 
regulations and rating criteria to be applied are the same, 
the Board finds no prejudice to the veteran in considering 
the issue as one of entitlement to a higher rating on appeal 
from the initial grant of service connection. 

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1, 4.2 (2001).  For a claim where the veteran has 
disagreed with the original rating assigned for a service-
connected disability, it is necessary to determine whether he 
has at any time since his original claim met the requirements 
for a higher disability rating.  See Fenderson.  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2001), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (2001).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2001).

The veteran's status post arthroscopic lateral meniscectomy 
of the left knee with patellofemoral osteoarthritic changes 
is currently evaluated as 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5010-5260.  In the 
selection of code numbers assigned to disabilities, injuries 
will generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (2001).  The hyphenated 
diagnostic code in this case indicates that arthritis due to 
trauma under diagnostic code 5010 is the service-connected 
disorder, and it is rated as if limitation of flexion under 
diagnostic code 5260 were the residual condition. 

Degenerative arthritis is rated under a combined diagnostic 
code which takes into account both the x-ray evidence of 
degenerative changes of the knee as well as the resulting 
limitation of motion, if any, of the knee.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2001). 

The applicable rating criteria for the knee and the leg are 
as follows:

Diagnostic Code 5256:  Knee, ankylosis of:				
	Rating

Extremely unfavorable, in flexion at an angle of 45° or 
more..........................60
  In flexion between 20° and 
45°..........................................................
.............50
  In flexion between 10° and 
20°..........................................................
.............40
  Favorable angle in full extension, or in slight flexion 
between 0° and 10°.....30

Diagnostic Code 5257  Knee, other impairment of:

  Recurrent subluxation or lateral instability:
    
Severe.......................................................
......................................................30
    
Moderate.....................................................
....................................................20
    
Slight.......................................................
........................................................10

Diagnostic Code 5258  Cartilage, semilunar, dislocated, with 
frequent episodes of "locking," pain, and effusion into the 
joint........................................................
.20

Diagnostic Code 5259  Cartilage, semilunar, removal of, 
symptomatic.............10

Diagnostic 5260  Leg, limitation of flexion of:

  Flexion limited to 
15°..........................................................
..............................30
  Flexion limited to 
30°..........................................................
..............................20
  Flexion limited to 
45°..........................................................
..............................10
  Flexion limited to 
60°..........................................................
................................0

Diagnostic Code 5261  Leg, limitation of extension of:

  Extension limited to 
45°..........................................................
..........................50
  Extension limited to 
30°..........................................................
..........................40
  Extension limited to 
20°..........................................................
..........................30
  Extension limited to 
15°..........................................................
..........................20
  Extension limited to 
10°..........................................................
..........................10
  Extension limited to 
5°...........................................................
.............................0

Diagnostic Code 5262  Tibia and fibula, impairment of:

  Nonunion of, with loose motion, requiring 
brace..............................................40
  Malunion of: 
    With marked knee or ankle 
disability...................................................
...........30
    With moderate knee or ankle 
disability...................................................
........20
    With slight knee or ankle 
disability...................................................
..............10

Diagnostic Code 5263  Genu recurvatum (acquired, traumatic, 
with weakness and insecurity in weight-bearing objectively 
demonstrated).......................................10

See 38 C.F.R. § 4.71a (2001).

In evaluating a service-connected disability involving a 
joint, the Board must consider functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Diagnostic codes pertaining to range of motion do 
not subsume 38 C.F.R. § 4.40 and § 4.45, and the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  Id.  Functional loss contemplates the inability 
of the body to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  
38 C.F.R. § 4.40 (2001).  As regards the joints, factors to 
be evaluated include more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.  38 C.F.R. § 4.45(f) (2001).  A part which becomes 
painful on use must be regarded as seriously disabled.  Id.; 
see also DeLuca.  

A rating greater than 10 percent is not available under 
Diagnostic Code 5259, so this code is inapplicable.  The 
veteran demonstrated no ankylosis, impairment of the tibia or 
fibula, nonunion of the tibia and fibula, or genu recurvatum 
of the left knee.  Therefore, Diagnostic Codes 5656, 5262 and 
5263 are also not applicable in this case.

Prior to the veteran's left knee lateral meniscectomy on 
February 3, 1997, there was evidence of pain and tenderness 
of the knee and a complete tear of the posterior horn of the 
lateral meniscus with associated mild joint effusion, as 
contemplated by Diagnostic Code 5258.  However, the treatment 
records do not provide a basis for assignment of a higher, or 
20 percent, evaluation under this code because there was no 
evidence of frequent episodes of locking.  The veteran 
specifically denied any locking of the knee in January 1997, 
and none has been demonstrated on physical examination.  A 20 
percent rating under Diagnostic Code 5258 requires frequent 
episodes of pain, effusion into the joint, and locking, which 
is not the case.  

Additionally, range of motion of the veteran's left knee 
reflects a degree of impairment under the rating schedule 
that does not warrant a disability rating in excess of 10 
percent if rated under the limitation of motion codes.  
38 C.F.R. § 4.71a, Diagnostic Code 5260, 5261 (2001).  A 
normal range of motion for the knee by VA standards is from 0 
degrees, in which position the leg is extended straight out, 
to 140 degrees, in which position the leg is flexed backward.  
See 38 C.F.R. § 4.71, Plate II, Flexion and Extension of the 
Knee.  

Range of motion of the veteran's left knee was from 0 degrees 
of extension to 130 degrees of flexion on VA examinations in 
January 1997 and November 1999.  These range of motion 
findings do not meet the criteria for a compensable rating 
under Diagnostic Codes 5260 and 5261.  However, the criteria 
of Diagnostic Code 5010 permits a 10 percent rating to be 
assigned for impairment caused by arthritis where there is 
some limitation of motion of a major joint but the limitation 
of motion is not so great as to meet the requirements for a 
compensable rating under the criteria for rating limitation 
of motion of the specific major joint.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2001).  Accordingly, the 
veteran's left knee osteoarthritis is appropriately rated as 
10 percent disabling under Diagnostic Code 5010.  In order to 
warrant a 20 percent disability evaluation under the range of 
motion codes, flexion would have to be limited to 30 degrees 
or extension would have to be limited to 15 degrees, which 
was not shown. 

The Board has also considered limitations imposed by pain.  
38 C.F.R. §§ 4.40, 4.45 (2001); DeLuca v Brown, 8 Vet. App. 
202 (1995).  In this case, the veteran has nearly full motion 
of the left knee with some discomfort.  He has reported 
occasional pain with activity and cold weather.  The examiner 
noted in 1999 that pain could limit his functional ability 
with flare-ups or during use, although it was not feasible to 
attempt to express this in terms of additional limitation of 
motion because it could not be determined with any degree of 
medical certainty.  This impairment is contemplated by the 
assignment of a 10 percent disability rating.  The veteran 
has not demonstrated flexion of the left knee limited to 45 
degrees or extension limited to 10 degrees warranting the 
assignment of a 10 percent rating under Diagnostic Code 5260 
or 5261.  Range of motion of his left knee falls far short of 
these criteria.  However, there is x-ray evidence of 
degenerative joint disease of the left knee and objective 
evidence of  tenderness, effusion, and crepitus.  It is on 
this basis that the 10 percent rating is supportable.  See 
38 C.F.R. § 4.59 (2001) ("With any form of arthritis, 
painful motion is an important factor of disability . . . The 
intent of the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability.  
It is the intention to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.").  

Any pain affecting function of the left knee is not shown to 
a degree beyond that contemplated by the current schedular 
evaluation assigned to this disability, as reflected by the 
medical findings of record which do not meet the criteria for 
the next higher schedular evaluation.  Moreover, although the 
Board is required to consider the effect of pain when making 
a rating determination, which has been done in this case, it 
is important to emphasize that the rating schedule in this 
case does not provide a separate rating for pain.  See 
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1996). 

It is also appropriate to consider whether a higher and/or 
separate rating for recurrent subluxation or lateral 
instability of the left knee is warranted.  See VAOPGCPREC 
23-97.  One VA examiner in May 1996 reported that the veteran 
had moderate joint instability of the left knee.  However, 
subsequent medical findings refute such a conclusion.  For 
example, upon examination Mobile Bone and Joint Center in 
September 1996 there was no ligamentous laxity of the knee.  
Findings were consistent on VA examination in January 1997, 
when the examiner reported no instability of the left knee.  
Again, there was no ligamentous laxity of the left knee on 
examination at Mobile Bone and Joint Center in April 1997 and 
no instability of the knee on VA examination in November 
1999.  Accordingly, despite the veteran's complaints of 
occasional giving way of the knee and the single finding in 
May 1996, a higher and/or separate rating is not warranted 
under Diagnostic Code 5257.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (holding that interest in the outcome 
of a proceeding may affect the credibility of testimony).  
DeLuca v. Brown, 8 Vet. App. 202 (1995) does not apply 
because Diagnostic Code 5257 is not based on limitation of 
motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

In view of the foregoing, the preponderance of the evidence 
is against the veteran's claim for a higher rating for his 
left knee disorder.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit of 
the doubt rule as required by law and VA regulations.  
38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 C.F.R. §§ 3.102, 
4.3 (2001).


3.  Entitlement to an increased disability rating for 
service-connected status post arthrotomy with lateral 
meniscectomy, status post arthroscopic synovectomy, right 
knee, currently evaluated as 20 percent disabling

The primary concern in a claim for an increased evaluation is 
the present level of disability.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  In Francisco, the United States Court 
of Appeals for Veterans Claims (formerly the U.S. Court of 
Veterans Appeals) (Court) stated that although a rating 
specialist was directed to review the recorded history of a 
disability in order to make an accurate evaluation, the 
regulations did not give past medical reports precedence over 
current findings.  Francisco, 7 Vet. App. at 58.  Hence, for 
purposes of application of the schedular criteria, the Board 
assigns the greater weight of probative value to the recent 
VA compensation examinations conducted in 1997 and 1999.  
These recent examinations are also relevant and adequate.  
See Powell v. West, 13 Vet. App. 31 (1999).

The veteran's status post arthrotomy with lateral 
meniscectomy, status post arthroscopic synovectomy, right 
knee is currently evaluated as 20 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  A higher rating is 
warranted under this code for severe recurrent subluxation or 
lateral instability of the knee, and the treatment records 
provide a basis for assignment of a 30 percent evaluation.  
For example, in July 1994 there was 2+ lateral instability of 
the veteran's right knee.  In January 1997, a VA examiner 
reported that he had rather significant medial and lateral 
laxity to stress.  This same examiner reported only mild 
medial laxity to stress in November 1999, but this 
examination was conducted after the veteran had been off work 
for several days and his knee was doing fairly well, 
apparently because of lack of use.  Therefore, resolving any 
doubt in the veteran's favor, and given the fact that there 
are documented episodes of falling due to right knee 
instability in the medical records, as well as the fact that 
the veteran consistently requires a brace for his right knee, 
the evidence supports the assignment of a 30 percent rating 
under Diagnostic Code 5257.  This is the highest available 
disability rating under Diagnostic Code 5257.  

A rating greater than 30 percent is not available under 
Diagnostic Codes 5258, 5259, and 5263, so these codes are 
inapplicable.  The veteran demonstrated no ankylosis, 
impairment of the tibia or fibula, or nonunion of the tibia 
and fibula of the right knee.  Therefore, Diagnostic Codes 
5656 and 5262 are also not applicable in this case.
   

4.  Entitlement to an increased disability rating for 
service-connected degenerative joint disease of the right 
knee, currently evaluated as 10 percent disabling

The veteran has been assigned a separate 10 percent rating 
for arthritis of the right knee.  See VAOPGCPREC 23-97.  As 
noted above, degenerative arthritis is rated under a combined 
diagnostic code which takes into account both the x-ray 
evidence of degenerative changes of the knee as well as the 
resulting limitation of motion, if any, of the knee.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 
(2001). 

Range of motion of the veteran's left knee reflects a degree 
of impairment under the rating schedule that does not warrant 
a disability rating in excess of 10 percent if rated under 
the limitation of motion codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260, 5261 (2001).  Range of motion of the  
left knee, at worst, was from 0 degrees of extension to 100 
degrees of flexion in January 1994.  This improved to 0 
degrees of extension to 120 degrees of flexion in November 
1999.  Neither of these range of motion findings meets the 
criteria for a compensable rating under Diagnostic Codes 5260 
and 5261.  However, as noted above, the criteria of 
Diagnostic Code 5010 permits a 10 percent rating to be 
assigned for impairment caused by arthritis where there is 
some limitation of motion of a major joint but the limitation 
of motion is not so great as to meet the requirements for a 
compensable rating under the criteria for rating limitation 
of motion of the specific major joint.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2001).  Accordingly, the 
veteran's right knee degenerative joint disease is 
appropriately rated as 10 percent disabling under Diagnostic 
Code 5010.  In order to warrant a 20 percent disability 
evaluation under the range of motion codes, flexion would 
have to be limited to 30 degrees or extension would have to 
be limited to 15 degrees, which is not the case. 

The Board has also considered limitations imposed by pain.  
38 C.F.R. §§ 4.40, 4.45 (2001); DeLuca v Brown, 8 Vet. App. 
202 (1995).  The veteran has limited motion of the right knee 
with pain, crepitus, and swelling.  He has reported pain with 
activity and walks with a slight limp on the right.  The 
examiner noted in 1999 that pain could limit the veteran's 
functional ability with flare-ups or during use, although it 
was not feasible to attempt to express this in terms of 
additional limitation of motion because it could not be 
determined with any degree of medical certainty.  This 
impairment is contemplated by the assignment of a 10 percent 
disability rating.  The evidence has not demonstrated that 
flexion of the right knee is limited to 45 degrees, or that 
extension is limited to 10 degrees which would be essential 
for the assignment of a 10 percent rating under Diagnostic 
Code 5260 or 5261.  Range of motion of his right knee falls 
far short of these criteria.  However, there is x-ray 
evidence of degenerative joint disease of the right knee and 
objective evidence of pain, swelling, and crepitus.  It is on 
this basis that the 10 percent rating is supportable.  See 
38 C.F.R. § 4.59 (2001) ("With any form of arthritis, 
painful motion is an important factor of disability . . . The 
intent of the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability.  
It is the intention to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.").  

Any pain affecting function of the right knee is not shown to 
a degree beyond that contemplated by the current schedular 
evaluation assigned to this disability, as reflected by the 
medical findings of record which do not meet the criteria for 
the next higher schedular evaluation.  Moreover, although the 
Board is required to consider the effect of pain when making 
a rating determination, which has been done in this case, it 
is important to emphasize that the rating schedule in this 
case does not provide a separate rating for pain.  See 
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1996). 

In view of the foregoing, the preponderance of the evidence 
is against the veteran's claim for an increased rating for 
degenerative joint disease of the right knee.  The evidence 
in this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b) (West Supp. 
2001); 38 C.F.R. §§ 3.102, 4.3 (2001).


5.  Extraschedular consideration

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2001).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2001).

In this case, the RO adjudicated the issue of entitlement to 
an extraschedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1).  See Supplemental statement of the case, dated 
January 18, 2001.  Although the Board has no authority to 
grant an extraschedular rating in the first instance, it may 
consider whether the RO's determination with respect to that 
issue was proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 
9 Vet. App. 88, 95 (1996) (Board may consider whether 
referral to "appropriate first-line officials" for 
extraschedular rating is required); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996) (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1)).  The RO 
found that referral for extraschedular consideration was not 
warranted in this case, and the Board agrees.

First, the schedular evaluations in this case are not 
inadequate.  Higher schedular ratings are provided for the 
veteran's service-connected knee disorders under the 
appropriate diagnostic codes, but the medical evidence 
reflects that comparable manifestations are not present in 
this case.  Second, the Board finds no evidence of an 
exceptional disability as manifested by related factors such 
as marked interference with employment or frequent 
hospitalizations.  It is not shown by the evidence that the 
veteran has required any recent hospitalization for his 
knees.  His most recent surgeries were in September 1994 and 
February 1997.  Hence, he does not have an exceptional 
disability as manifested by frequent hospitalizations.  

Additionally, the overall picture presented by the evidence 
in the claims folder does not actually reflect "marked 
interference" in employment due specifically to his knee 
disorders.  Although he has used much of his sick leave and 
changed his mail routes to accommodate his disability, he is 
still employed on a full time basis.  He testified in 1999 
that he works 40 hours a week.  

Furthermore, some of the interference with his employment has 
been attributed to his nonservice-connected foot disorders.  
For example, the U.S. Postal Service return to Work 
Certification in December 1994 indicates that he missed work 
and was placed on light duty in part because of his foot 
surgery.  Thus, the Board finds that the absence of evidence 
presenting such exceptional circumstances preponderates 
against referring the claims for consideration of an 
extraschedular rating for right and left knee disorders.  The 
disabilities are appropriately rated under the schedular 
criteria.


ORDER

Entitlement to service connection for a right ankle disorder, 
as secondary to a service-connected right knee disorder, is 
denied.

Entitlement to an initial disability rating in excess of 10 
percent for service-connected status post arthroscopic 
lateral meniscectomy of the left knee with patellofemoral 
osteoarthritic changes is denied.

Entitlement to a 30 percent disability rating, and not 
higher, for service-connected status post arthrotomy with 
lateral meniscectomy, status post arthroscopic synovectomy, 
right knee, is granted, subject to controlling regulations 
regarding the payment of monetary benefits.

Entitlement to a disability rating in excess of 10 percent 
for service-connected degenerative joint disease of the right 
knee is denied.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

